     Case 3:20-cv-01968-JLS-KSC Document 27 Filed 01/25/21 PageID.265 Page 1 of 4



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH DAVALL, CDCR #AW-8294,                           Case No.: 3:20-cv-1968-JLS-KSC
12                                    Plaintiff,
                                                             ORDER DENYING PLAINTIFF’S
13   v.                                                      MOTION TO APPOINT COUNSEL
14   A. CORDERO; D. WHITE; WHITMAN,
                                                             [Doc. No. 19]
15                                   Defendants.
16
17            Plaintiff Joseph Davall (“plaintiff”) is proceeding pro se and in forma pauperis in
18   this civil rights action pursuant to 42 U.S.C. § 1983, alleging defendants violated his rights
19   under the United States Constitution. See Doc. No. 1. Before the Court is plaintiff’s
20   Motion for Appointment of Counsel (“Motion” or “Mot.”). Doc. No. 19. For the reasons
21   set forth below, the plaintiff’s Motion is DENIED WITHOUT PREJUDICE.
22                                             I. BACKGROUND
23            On October 5, 2020, plaintiff filed this action, alleging that defendants violated his
24   rights under the Eighth and Fourteenth Amendments. See Doc. No. 1 at 3-5. 1 On
25   November 5, 2020, the District Court, having conducted the sua sponte screening required
26
27
     1
28       All page references are to the ECF-generated page numbers.

                                                         1
                                                                                  3:20-cv-1968-JLS-KSC
     Case 3:20-cv-01968-JLS-KSC Document 27 Filed 01/25/21 PageID.266 Page 2 of 4



1    by 28 U.S.C. §§ 1915(e)(2) and 1915A(b), dismissed plaintiff’s claims against defendant
2    White but determined that plaintiff alleged sufficient factual content to survive initial
3    screening as to his Eighth Amendment claim against defendants Cordero and Whitman.
4    Doc. No. 4 at 8-9. On November 18, 2020, plaintiff moved for reconsideration of the sua
5    sponte dismissal of defendant White, which the District Court denied. See Doc. Nos. 7,
6    11. On December 2, 2020, plaintiff moved for a preliminary injunction and temporary
7    restraining order, which remains pending before the District Court (the “TRO Motion”).
8    See Doc. No. 9.
9          On January 14, 2021, plaintiff filed the instant Motion. Plaintiff requests that the
10   Court appoint counsel to represent him in this matter for the following reasons: (1) he is
11   currently unable to access the law library due to COVID-19 related restrictions in place
12   where he is incarcerated; (2) his case will require “significant and confidential” discovery;
13   (3) litigating his case will require “professional” cross-examination of defendant and other
14   witnesses; (4) he may need to amend his complaint; and (5) the issues presented in his case
15   are “complex.” See Mot. at 1-2.
16                                       II.   DISCUSSION
17         “There is no absolute right to counsel in civil proceedings.” Hedges v. Resolution
18   Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994). However, District Courts have discretion
19   to “request” that an attorney represent indigent civil litigants upon a showing of
20   “exceptional circumstances.” See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);
21   Burns v. County of King, 883 F.2d 819, 823 (9th Cir. 1989). “That a pro se litigant may be
22   better served with the assistance of counsel is not the test.” Okler v. MCC IMU Prison,
23   No. 3:18-cv-05458-RJB-TLF, 2019 WL 461143, at *1 (W.D. Wash. Feb. 5, 2019). Instead,
24   the Court “must determine whether a) there is a likelihood of success on the merits; and b)
25   the prisoner is unable to articulate his claims in light of the complexity of the legal issues
26   involved.” Cano v. Taylor, 739 F.3d 1214, 1219 (9th Cir. 2014). “None of these factors
27   is dispositive; rather they must be considered cumulatively.” Id.
28   //

                                                   2
                                                                                 3:20-cv-1968-JLS-KSC
     Case 3:20-cv-01968-JLS-KSC Document 27 Filed 01/25/21 PageID.267 Page 3 of 4



1    A.    Likelihood of Success
2          Plaintiff does not identify, nor does the Court’s independent review of the record
3    reveal, any facts to support a finding that he may succeed on the merits of his claims.
4    Although his claims against the individual defendants survived initial screening, the
5    District Court’s determination that plaintiff may be able to state a claim against defendant
6    “by no means demonstrates that [he] is likely to win.” Ortega v. CSP-SAC Prison Officials,
7    No. 2:08–00588 SOM, 2010 WL 2598228, at *1 (D. Haw. June 7, 2010). The Court finds
8    this factor weighs against appointing counsel to represent plaintiff in this matter.
9    B.    Plaintiff’s Ability to Pursue His Claims
10         The Court is also not persuaded that plaintiff lacks the ability to pursue his claims
11   because of the complexity of the legal issues presented. In the three and a half months
12   since initiating this action, plaintiff has consistently demonstrated the ability to effectively
13   articulate his claims. In addition to a complaint that survived initial screening, plaintiff has
14   also filed a Motion to Proceed In Forma Pauperis, a Motion for Reconsideration, the TRO
15   Motion, the instant Motion, and an objection to the District Court’s allowance of a late
16   opposition to his TRO Motion. See Doc. Nos. 1, 2, 7, 9, 17 and 19. The Court finds
17   plaintiff’s litigation activity thus far demonstrates that he understands basic litigation
18   procedure and can advocate on his own behalf.
19         While it may be true that “professional representation” would assist plaintiff with
20   the necessary “investigation and discovery” to litigate his claim, Mot. at 1, the hardships
21   plaintiff has identified are shared by most (if not all) incarcerated litigants and do not
22   “indicate exceptional factors.” See Wood v. Housewright, 900 F.2d 1332, 1335–1336 (9th
23   Cir. 1990). “Even if it is assumed that [p]laintiff is not well versed in the law and that he
24   has made serious allegations which, if proved, would entitle him to relief, his case is not
25   exceptional.” Williams v. Lozano, No. 1:15-cv-01250-BAM (PC), 2018 WL 558765, at *1
26   (E.D. Cal. Jan. 25, 2018). The Court finds that that fact plaintiff will (or may) need to
27   conduct discovery, take testimony from witnesses, or amend his pleadings are not
28   exceptional to his case but are common among all incarcerated litigants and indeed all

                                                    3
                                                                                  3:20-cv-1968-JLS-KSC
     Case 3:20-cv-01968-JLS-KSC Document 27 Filed 01/25/21 PageID.268 Page 4 of 4



1    participants in civil litigation. Moreover, the Court understands that plaintiff’s access to
2    the law library may be limited due to increasing restrictive measures put in place to prevent
3    the spread of COVID-19. Mot. at 1. Yet, this difficulty is also common most incarcerated
4    litigants today. For that reason, the Court will consider any reasonable request by plaintiff
5    for additional time to meet the Court’s deadlines, and will grant any such request for good
6    cause shown.
7    C.    Conclusion
8          For the reasons set forth above, the Court finds plaintiff has not met his burden to
9    establish exceptional circumstances warranting the appointment of counsel to represent
10   plaintiff in this matter at taxpayer expense. Plaintiff may renew his request if his situation
11   changes such that he can make the necessary showing that he is both likely to succeed on
12   the merits of his claims, and unable to competently articulate those claims. Cano, 739 F.3d
13   at 1219.
14                                            ORDER
15         Plaintiff’s Motion for Appointment of Counsel [Doc. No. 19] is DENIED
16   WITHOUT PREJUDICE.
17   IT IS SO ORDERED.
18   Dated: January 25, 2021
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 3:20-cv-1968-JLS-KSC
